                       IN THE UNITED STATES DISTRICT COURT
                      FOR THEWESTERN DISTRICT OF MISSOURI
                                 CENTRAL DIVISION

JAMES ROBERT WHITE,                               )
                                                  )
                      Plaintiff,                  )
                                                  )
v.                                                )   Case No. 2:21-cv-04103-MDH
                                                  )
BRIAN J. DULANY, et al.,                          )
                                                  )
                      Defendants.                 )

                                             ORDER

       Before the Court is Defendant Clint Baer’s Partial Motion to Dismiss. (Doc. 31). Plaintiff

did not respond to the instant Motion. For the reasons set forth herein, the Motion is GRANTED.

                                        BACKGROUND

       The Complaint alleges, in relevant parts, the following:

       1. This is an action for money damages, declaratory, and injunctive relief brought
       by Mr. White pursuant to 42 U.S.C. §§ 1983 and 1988, the Fourth and Fourteenth
       Amendments to the United States Constitution, Article 1 and Section 15 of the
       Missouri Constitution, and under the laws of the State of Missouri, against the
       individual Defendants, all currently or former police officers with the Centralia
       Police Department, in their individual and official capacities, and against the City
       of Centralia and the Centralia Police Department.

       2. Mr. White alleges that on May 19, 2019, Defendants Dulany and Baer unlawfully
       and without probable cause stopped his vehicle, detained him, seized his person,
       assaulted and battered him. Mr. White further alleges that the actions of Defendants
       Dulany and Baer on May 19, 2019, was a continuation of and in furtherance of
       Defendant Baer’s previous acts of stalking and harassment of Mr. White’s
       girlfriend and possibly others. Mr. White alleges that these constitutional violations
       were committed as a result, at least in part, of the policies and customs of
       Defendants Centralia Police Department and the City of Centralia, and that these
                                                 1

         Case 2:21-cv-04103-MDH Document 36 Filed 09/09/21 Page 1 of 6
Defendants are liable to him under the theory of respondeat superior for the acts
and/or omissions of Defendants Dulany and Baer while the latter were working
within the course and scope of their employment with the former.

9. Defendant Clint P. Baer (hereinafter “Defendant Baer”) was formerly a law
enforcement officer employed by the Centralia Police Department and/or the City
of Centralia as a Patrolman. Officer Baer was terminated from that position on or
about October 8, 2019, after he was charged in the Federal District Court in St.
Louis, Missouri, in the case of United States v. Clint Baer, Case No. 4:19-cr-00842,
with the crime of using interstate commerce for the purpose of engaging in illicit
sexual conduct with a minor.

15. Mr. White had been advised by his girlfriend that she was being stalked and
harassed by Defendant Baer, at work and elsewhere, while Defendant Baer was
working as a law enforcement officer for the Centralia Police Department and/or
the City of Centralia.

16. Defendant Baer had previously stalked and harassed Mr. White’s girlfriend,
while he was in police uniform and presumed to be on duty, and had also stopped
at her place of employment, followed her home, and drove his police vehicle
alongside her at slow speeds. Such misconduct on the part of Defendant Baer was
concerning to Mr. White, his girlfriend and her employer. So much so that her
employer told her not to walk home after work and this is why Mr. White picked
her up at her place of employment on May 19, 2019.2

29. When on May 19, 219, Mr. White advised Defendant Dulany of Defendant
Baer’s misconduct as it related to his girlfriend, Defendant Dulany replied that he
had no problem with Mr. White reporting such misconduct to the administrators of
the Centralia Police Department, as with past situations Defendant Dulany knew or
had reason to suspect that such complaints would fall on deaf ears.3

34. Defendants Dulany and Baer knew or reasonably should have known of the
danger they placed Mr. White into by the assault upon him and each knew or should


                                         2

 Case 2:21-cv-04103-MDH Document 36 Filed 09/09/21 Page 2 of 6
have known that their actions could result in pain, suffering and harm to Mr. White.
Upon information and belief, the traffic stop by Defendant Dulany was a ruse so
that Defendant Baer could continue his stalking and harassment of Mr. White’s
girlfriend; with whom Defendant Baer had apparently become obsessed and/or an
attempt to provoke Mr. White into confrontation with armed police officers.
Defendant Dulany aided and abetted Defendant Baer’s obsession by his acts and/or
omissions as set forth herein and also by leaving Defendant Baer in close proximity
to Mr. White’s girlfriend, while Mr. White was seriously injured, handcuffed,
incapacitated and later placed into Defendant Dulany’s police car.

36. Defendant Dulany and other officers of the Centralia Police Department each
knew of and had an obligation to stop Defendant Baer’s talking and harassment of
Mr. White’s girlfriend and likely others, but did not do so. In fact, upon information
and belief, they aided and abetted his misbehavior. In addition, Defendant Baer had
an obligation to stop Defendant Dulany’s use of excessive force upon Mr. White
on the might in question, but did nothing. In fact, after Mr. White was forcibly
removed from his vehicle, slammed to the ground, and taken to Defendant Dulany’s
police car, Defendant Baer can be seen standing outside the vehicle, on the
passenger side of the police car where Mr. White was detained, and staring at him
in a threatening and menacing manner.

38. Defendants Bias, Centralia Police Department, and/or the City of Centralia
failed to investigate or take corrective action(s) to prevent excessive force
violations and/or providing false or inaccurate information in reports and other
similar documents from ever happening again. In addition, the evidence suggests
that Defendants Dulany, Bias, other members of the Centralia Police Department,
and/or the City of Centralia, aided and abetted Defendant Baer’s stalking and
harassment of Mr. White’s girlfriend and perhaps others.

41. As the result of the illegal searches and seizures, unlawful arrest, and/or
excessive force to which he was subjected on May19, 2019, Mr. White feels
violated and degraded. He also fears that he could be subjected to illegal searches


                                          3

 Case 2:21-cv-04103-MDH Document 36 Filed 09/09/21 Page 3 of 6
        and seizures, unlawful arrest, and/or excessive force by the Defendants in the future
        because he still lives in the Centralia community. Mr. White is also concerned that
        he will continue to be targeted because of the May 19, 2019, incident described
        above and also because he has now commenced this lawsuit.

        Among his prayers for relief, Plaintiff asks for injunctive relief against all Defendants,

including Defendant Baer.

                                            STANDARD

        A motion to dismiss filed pursuant to Federal Rule of Civil Procedure 12(b)(1) is a

challenge to the court’s subject matter jurisdiction. “Federal courts are courts of limited

jurisdiction,” and it is “presumed that a cause lies outside this limited jurisdiction.” Kokkonen v.

Guardian Life Ins. of Am., 511 U.S. 375, 377 (1994). The party attempting to invoke the federal

court’s limited jurisdiction has the burden of establishing that the court has the requisite subject

matter jurisdiction to grant the relief requested. Id.

        Standing “is a jurisdictional prerequisite that must be resolved before reaching the merits

of a suit.” City of Clarkson Valley v. Mineta, 459 F.3d 567, 569 (8t Cir. 2007). When a motion to

dismiss is made on the basis of a lack of standing, “the standing inquiry must, as a prerequisite, be

done in light of the factual allegations of the pleadings.” Id. (citing Lujan v. Defenders of Wildlife,

504 U.S. 555, 561 (1992)).

                                           DISCUSSION

        Defendant Baer argues that Plaintiff lacks standing to bring a claim against him for

injunctive relief. The elements of standing are more than mere pleading requirements and are

instead “an indispensable part of the plaintiff’s case.” Park v. Forest Serv. of U.S., 205 F.3d 1034,

1036 (8th Cir. 2000). To establish standing in this case, Plaintiff must demonstrate that he suffered

an injury in fact, that injury was caused by the conduct of the Defendant, and that his injury is


                                                   4

          Case 2:21-cv-04103-MDH Document 36 Filed 09/09/21 Page 4 of 6
likely to be redressed by a favorable ruling by this Court. Id. In injunctive relief cases, the “injury

in fact” requirement is met only if the plaintiff alleges and proves that he “faces a threat of ongoing

or future harm.” City of Los Angeles v. Lyons, 461 U.S. 95, 101-05 (1983). To show a present case

or controversy when requesting injunctive relief, plaintiffs cannot merely allege past exposure to

illegal conduct that is unaccompanied by any continuing, present adverse effects. O’Shea v.

Littleton, 414 U.S. 488, 495-96 (1974). Rather, plaintiffs must demonstrate that “the defendant’s

allegedly wrongful behavior will likely occur to continue, and that the ‘threatened injury is

certainly impending.’” Park, 205 F.3d at 1037 (quoting Friends of the Earth, Inc. v. Laidlaw Env’tl

Servs., Inc., 120 S.Ct. 693, 709 (2000)).

        In Lyons, the United States Supreme Court held that a plaintiff did not have standing to

seek injunctive relief relating to his allegations of an illegal chokehold during a traffic stop because

he did not meet the likelihood of future injury requirement. Lyons, 461 U.S. at 111-12. The Court

used two criteria to measure the likelihood of future injury: (1) the probability that the plaintiff

would be stopped again, and (2) the probability that officers would use a chokehold again. Park,

205 F.3d at 1038. Courts presume, without alleged facts to indicate otherwise, that plaintiffs “will

conduct their activities within the law” and so avoid “exposure to the challenged course of conduct

said to be followed by [the defendants].” O’Shea v. Littleton, 414 U.S. 488, 497 (1974).

        In this case, Plaintiff alleges that he was subjected to an illegal search, seizure, and arrest

and excessive force during a traffic stop on May 19, 2019. (Doc. 1, ¶ 41). Based on the alleged

facts, Plaintiff cannot prove the injury-in-fact element of standing. Plaintiff’s Complaint does not

include facts sufficient to show that he faces an ongoing threat of future harm by Defendant Baer.

Plaintiff does not allege that there is a probability that Plaintiff will be stopped again by Defendant

Baer. Plaintiff also does not allege that Defendant Baer is likely to commit the challenged course



                                                   5

          Case 2:21-cv-04103-MDH Document 36 Filed 09/09/21 Page 5 of 6
of conduct. In fact, based on Plaintiff’s alleged facts, because Defendant Baer is no longer a

patrolman with the City of Centralia, it is not possible for Defendant Baer to participate in a traffic

stop involving Plaintiff sometime in the future. Plaintiff also alleges Defendant Baer is

incarcerated, further diminishing the likelihood Defendant Baer will exercise police authority to

stop Plaintiff. In other words, Plaintiff has merely pled that because he allegedly suffered past

illegal conduct, then he may be subjected to future harm. Such an allegation without more is

insufficient to establish standing to bring a claim for injunctive relief.

                                          CONCLUSION

        For the foregoing reasons, Defendant Baer’s partial Motion to Dismiss (Doc. 31) is

GRANTED. The Court lacks jurisdiction over Plaintiff’s claims for injunctive relief against

Defendant Baer and therefore those claims are dismissed.




IT IS SO ORDERED.

Dated: September 9, 2021                                        /s/ Douglas Harpool______
                                                               DOUGLAS HARPOOL
                                                               United States District Judge




                                                   6

          Case 2:21-cv-04103-MDH Document 36 Filed 09/09/21 Page 6 of 6
